DETAILED ACTION
This communication is response to the amendment filed 08/05/2022. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-17, and 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that JEN fails to disclose “receiving an indication that includes one or more bits indicating that the first set of subframes have a first reference signal pattern that has a different frequency domain density that a second reference signal pattern used for the second set of subframes”, the examiner respectfully disagrees. JEN discloses means for communicating a plurality of subframes with each of a plurality of communication devices within the at least one cell, wherein: each sub-frame comprises a plurality of communication resources defining a control region for communicating a respective control channel and a plurality of communication resources defining a data region for communicating a respective data channel; and the communicating means is operable to communicate: a first control channel having a first reference signal pattern (which may also referred to as a ‘sequence’) in a control region of a first of the subframes; and a second control channel having a second reference signal pattern (sequence) in a control region of a second of the subframes, wherein the second reference signal pattern (sequence) is different from the first reference signal pattern (sequence) (see JEN, Col 2 lines 28-42). JEN further discloses receiving means to receive a first control channel having a first reference signal pattern in a control region of a first of said subframes; and to receive a second control channel having a second reference signal pattern in a in a control region of a second of said subframes, wherein said second reference signal pattern may be different from said first reference signal pattern (see JEN, Col 4 lines 27-33). JEN also discloses communicating control information using a first control channel having a first reference signal pattern in a control region of a first of the subframes; and communicating control information using a second control channel having a second reference signal pattern in a control region of a second of the subframes, wherein the second reference signal pattern is different from the first reference signal pattern (see JEN, Col 5 lines 59-63). JEN discloses the first reference signal pattern that is different from second reference signal pattern but does not explicitly disclose the patterns are different in frequency domain density. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use frequency domain density to differentiate the reference signal pattern since it is well-known in the art to perform this teaching based on user design preference to achieve efficient reference signal reporting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 12, 13, 15-18, 20, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0243056 to Jen Yu-Chin (hereafter Jen) in view of US Patent 9,271,272 to Awad et al. (hereafter Awad) and further in view of US Pub. 2015/0373694 to YOU et al. (hereafter YOU).

Regarding claim 1, Jen discloses a method of wireless communication performed by a user equipment (UE) (see Jen, ¶ 0132), comprising: 
receiving a multicast channel configuration that indicates a set of multicast channel subframes allocated to a multicast channel for a first multicast broadcast area (see Jen, ¶ 0132: the cell can be under, for example, two MBSFN areas, and these two MBSFN areas can use the same component carrier (e.g. shared by scheduling) or different component carriers for MBMS/MBSFN transmission, and both of the MBSFN areas can use the same MBSFN reference signal or different MBSFN reference signals in the cell, wherein the usage of the MBSFN reference signal is decided according to component carrier and/or MBSFN area ID and/or cell ID and/or UE (e.g. by UE specific reference signal) and/or channel condition (e.g. measurement report) and/or CFI value (e.g. control format indicator) and/or MBSFN subframe); 
receiving an indication that includes one or more bits indicating that the first set of subframe have a first reference signal pattern that is different in density to a second to a second reference signal pattern used for the second set of subframes (see Jen, ¶ 0132: In the process 1100, the cell can be under, for example, two MBSFN areas, and these two MBSFN areas can use the same component carrier (e.g. shared by scheduling) or different component carriers for MBMS/MBSFN transmission, and both of the MBSFN areas can use the same MBSFN reference signal or different MBSFN reference signals in the cell……. To know different MBSFN reference signals in advance, the UE should have been configured with the MBSFN reference signals/MBSFN reference signal patterns/MBSFN reference signal densities through higher layer signaling; (since the paragraph is about MBMS/MBSFN transmission signaling and scheduling comprising MBMS control and traffic channels is implicitly disclosed by Jen, even although the paragraph 132 does not explicitly mention these elements. These MBMS elements have to be scheduled, received and decoded based on reference signals, which may be different for different time-multiplexed MBSFNs in the same cell)); and 
decoding the first set of subframe based at least in part on the first reference signal pattern (see Jen, ¶ 0032: it is implicit that the UE decoded the received MBMS channel(s) using the corresponding differ reference signal patterns, as indicated to the UE).
Jen does not explicitly disclose “the set of multicast channel subframes including a first set of subframes and a second set of subframes; a first reference signal pattern that has a different frequency domain density than a second reference signal pattern used for the second set of subframes.”
However, Awad discloses the set of multicast channel subframes including a first set of subframes and a second set of subframes (see Awad, Col 2 lines 28-42: means for communicating a plurality of subframes with each of a plurality of communication devices within the at least one cell, wherein: each sub-frame comprises a plurality of communication resources defining a control region for communicating a respective control channel and a plurality of communication resources defining a data region for communicating a respective data channel; and the communicating means is operable to communicate: a first control channel having a first reference signal pattern (which may also referred to as a ‘sequence’) in a control region of a first of the subframes; and a second control channel having a second reference signal pattern (sequence) in a control region of a second of the subframes, wherein the second reference signal pattern (sequence) is different from the first reference signal pattern (sequence); Col 3 line 65-Col 4 line 9); 
receiving an indication that includes one or more bits indicating that the first set of subframes have a first reference signal pattern that has a different frequency domain density than a second reference signal pattern used for the second set of subframes (see Awad, Col 2 lines 28-42: means for communicating a plurality of subframes with each of a plurality of communication devices within the at least one cell, wherein: each sub-frame comprises a plurality of communication resources defining a control region for communicating a respective control channel and a plurality of communication resources defining a data region for communicating a respective data channel; and the communicating means is operable to communicate: a first control channel having a first reference signal pattern (which may also referred to as a ‘sequence’) in a control region of a first of the subframes; and a second control channel having a second reference signal pattern (sequence) in a control region of a second of the subframes, wherein the second reference signal pattern (sequence) is different from the first reference signal pattern (sequence); Col 4 lines 27-33: receiving means to receive a first control channel having a first reference signal pattern in a control region of a first of said subframes; and to receive a second control channel having a second reference signal pattern in a in a control region of a second of said subframes, wherein said second reference signal pattern may be different from said first reference signal pattern; Col 4 lines 22-38; Col 5 lines 30-63).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Awad and incorporate it into the system of Jen to improve system performance (see Awad, Col 2 lines 7-15).
Awad reference signal patterns in the first and second subframes are different which obvious can be different frequency domain density but does not explicitly disclose different frequency domain density.
However, YOU discloses receiving an indication that includes one or more bits indicating that the first set of subframes have a first reference signal pattern that has a different frequency domain density than a second reference signal pattern used for the second set of subframes (see YOU, ¶ 0196: if a plurality of subframes used for DMRS measurement is configured as illustrated in FIG. 10(b), DMRS pattern 1 may be transmitted in the first subframe and DMRS pattern 2 may be transmitted in the second subframe. The UE may select a DMRS pattern which is the most suitable therefor by attempting to perform demodulation using a different DMRS pattern per subframe, per multiple subframes, or per subframe bundle; ¶ 0242: The candidate DMRS patterns may be patterns which are prestored in the UE memory and the eNB memory, selected by the UE processor, or configured based on candidate DMRS pattern configuration information received from the eNB. The candidate DMRS patterns may have different DMRS densities (or DMRS RE densities) and/or different RE locations occupied by DMRSs in a predetermined time-frequency resource (e.g. an RB pair)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to performing the above teaching as taught by YOU and incorporate it into the system of JEN and Awad to efficiently transmit/receive information using limited resources (see YOU, ¶ 0005 and ¶ 0006). 

Regarding claim 2, Jen in view of Awad and YOU discloses the method of claim 1, wherein the multicast channel is a multicast control channel and the indication is transmitted in a system information block (see Jen, ¶ 0052: a MCCH configured through system information block 2 (SIB2) on broadcast control channel (BCCH) could indicate more than one MCH; ¶ 0137: the MBMS service can be transmitted, for example, by MCCH, MTCH, MCH, or PDSCH, and the transmission criteria can be, for example, MCS, transmission resources, modulation scheme, coding scheme, transmission scheme/mode (e.g. MIMO), transmission power, and/or radio resources).

Regarding claim 3, Jen in view of Awad and YOU discloses the method of claim 1, wherein the multicast channel is a multicast traffic channel or a channel carrying multicast scheduling information for the multicast traffic channel, and the indication is transmitted in a multicast control channel communication (see Jen, ¶ 0052: a MCCH configured through system information block 2 (SIB2) on broadcast control channel (BCCH) could indicate more than one MCH. Other MCHs may still have sessions ongoing when the current one (scheduling by MSAP on MCCH and DSI) stops, e.g. UE currently only monitoring one MCH does not know about DSI for other MCH(s). On the other hand, if a cell supports more than one MBSFN, then MBMS sessions indicated by MCCH and DSI for a MCH could be stopped when sessions on a MCH of another MBSFN is still running To allow scheduling flexibility and radio resource efficiency, normal reference signal should be mixed or multiplexed with MBSFN reference signal; ¶ 0137: the MBMS service can be transmitted, for example, by MCCH, MTCH, MCH, or PDSCH, and the transmission criteria can be, for example, MCS, transmission resources, modulation scheme, coding scheme, transmission scheme/mode (e.g. MIMO), transmission power, and/or radio resources).

Regarding claim 4, Jen in view of Awad and YOU discloses the method of claim 1, Jen does not explicitly disclose wherein the first reference signal pattern is denser in a frequency domain as compared to the second reference signal pattern.
However, Awad discloses wherein the first reference signal pattern is denser in a frequency domain as compared to the second reference signal pattern (see Awad, Col 2 lines 35-42: a first control channel having a first reference signal pattern (which may also referred to as a ‘sequence’) in a control region of a first of the subframes; and a second control channel having a second reference signal pattern (sequence) in a control region of a second of the subframes, wherein the second reference signal pattern (sequence) is different from the first reference signal pattern (sequence)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Awad and incorporate it into the system of Jen to improve system performance (see Awad, Col 2 lines 7-15).
Also, wherein the first reference signal pattern is denser in a frequency domain as compared to the second reference signal pattern is well-known in the art as evidenced by US Pub. 2019/0334749 to Hai Tang (see Tang, ¶ 0002: during a high-speed movement, a high pilot density is required to track the change of the channel; and during a low-speed movement, a low pilot density may be adopted to reduce the overhead; ¶ 0038: the network side device may determine the first pilot pattern from the multiple pilot patterns and determine the time-frequency resource for transmitting the pilot signal according to the first pilot pattern, so that the pilot density and the occupied physical resource can be adjusted flexibly; ¶ 0043: the multiple pilot patterns are provided with different pilot resource densities, where the pilot resource densities include at least one of a time-domain resource density or a frequency-domain resource density).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tang and incorporate it into the system of Jen to reduce reference signal overhead (see Tang, ¶ 0003).

Regarding claim 6, Jen in view of Awad and YOU discloses the method of claim 1, but does not explicitly disclose wherein the indication indicates that channel estimation for each time domain resource, of the first set of subframes, does not use a reference signal from any other subframes.
However, since Jen discloses the presence of multiple MBMS channels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicates that channel estimation for each subframe, of the first set of subframes, does not use a reference signal from any other subframe based on user design preference to achieve an efficient and unique channel estimation in the communication system.

Regarding claim 12, Jen in view of Awad and YOU discloses the method of claim 1, but does not explicitly disclose wherein decoding the first set of subframes comprises performing channel estimation for a subframe, of the first set of subframes, using a set of reference signals included in the subframe and without requiring a reference signal from any other subframe.
However, since Jen discloses the presence of multiple MBMS channels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein ddecoding the first set of subframes comprises performing channel estimation for a subframe, of the first set of subframes, using a set of reference signals included in the subframe and without requiring a reference signal from any other subframe based on user design preference to achieve improved channel estimation.

Regarding claim 13, Jen in view of Awad and YOU discloses the method of claim 1, further comprising decoding the second set of subframes based at least in part on the second reference signal pattern, wherein decoding the second set of subframes comprises performing channel estimation for a subframe, of the second set of subframes, using a set of reference signals included in multiple subframes (see Jen, ¶ 0132).

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 13. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 13.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 30, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claim(s) 7-11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jen in view of Awad and YOU and further in view of US Pub. 2019/0334749 to Hai Tang (hereafter Tang).

Regarding claim 7, Jen in view of Awad and YOU discloses the method of claim 1, Jen does not explicitly disclose wherein the one or more bits is a bitmap with a set of bits corresponding to the set of multicast channel subframes, wherein a first value of a bit indicates that a corresponding subframe has the first reference signal pattern.
However, Tang discloses wherein the one or more bits is a bitmap with a set of bits corresponding to the set of multicast channel subframes, wherein a first value of a bit indicates that a corresponding subframe has the first reference signal pattern (see Tang, ¶ 0162: During specific implementation, the network side device 41 may indicate the terminal device 40 of a current available pilot pattern subset in the appointed pilot pattern set by way of identifier values (i.e., bitmap), so that the terminal device 40 selects the appropriate pilot pattern in the pilot pattern subset).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tang and incorporate it into the system of Jen to reduce reference signal overhead (see Tang, ¶ 0003).

Regarding claim 8, Jen in view of Awad, YOU and Tang discloses the method of claim 7, Jen does not disclose but Tang further discloses wherein a second value of the bit indicates that the corresponding subframe is preceded by a subframe from a same multicast broadcast area as the corresponding subframe (see Tang, ¶ 0162: During specific implementation, the network side device 41 may indicate the terminal device 40 of a current available pilot pattern subset in the appointed pilot pattern set by way of identifier values (i.e., bitmap), so that the terminal device 40 selects the appropriate pilot pattern in the pilot pattern subset).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tang and incorporate it into the system of Jen to reduce reference signal overhead (see Tang, ¶ 0003).

Regarding claim 9, Jen in view of Awad, YOU and Tang discloses the method of claim 7, but does not explicitly disclose wherein the bitmap applies to all multicast channel frames.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the bitmap applies to all multicast channel frames and incorporate it into the system of Jen based on user design preference to achieve an efficient decoding of multicast channel. One of ordinary skill in the art would have been motivated to perform this teaching since it is well-known in the art to perform this teaching based on user design preference.

Regarding claim 10, Jen in view of Awad, YOU and Tang discloses the method of claim 7, but does not explicitly disclose wherein the indication further indicates one or more multicast channel frames to which the bitmap applies.
Since Tang discloses using bitmap to indicate time domain resources, it would have been obvious to one of ordinary skill in the art at the time of the invention to indicate one or more multicast channel frames to which the bitmap applies based on user design preference to achieve desired design goal of efficient scheduling.

Regarding claim 11, Jen in view of Awad and YOU discloses the method of claim 1, Tang discloses using bitmap but does not explicitly disclose wherein the indication includes a single bit that indicates whether all time domain resources, of the set of multicast channel time domain resources, have the first reference signal pattern.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of wherein the indication includes a single bit that indicates whether all time domain resources, of the set of multicast channel time domain resources, have the first reference signal pattern and incorporate it into the system of Jen and Tang based on user design preference to achieve efficient scheduling.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jen in view of Awad and YOU and further in view of Pub 2018/0234112 to Eckardt et al. (hereafter Eckardt).

Regarding claim 5, Jen in view of Awad and YOU discloses the method of claim 1, but does not explicitly disclose wherein the indication indicates that the first set of subframes are self-decodable.
However, Eckardt discloses wherein the indication indicates that the first set of subframes are self-decodable (see Eckardt, ¶ 0019).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the indication indicates that the first set of subframes are self-decodable as taught by Eckardt and incorporate it into the system of Jen to achieve an efficient data decoding in the communication system.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Allowable Subject Matter
Claims 14 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0097782 to HORIUCHI et al. discloses a communication apparatus wherein each of the plurality of DMRS mapping patterns has a different density of DMRS in a frequency domain.
US Pub. 2017/0006578 to Rico Alvarino et al. discloses broadcast channel repetition. The first and second subframes each comprise a same CRS pattern and each portion of the PBCH is repeated an equal number of times across the first and second subframes. Additionally or alternatively, in some examples the CRS patterns of the first and second subframes each comprise a same CRS pattern and the PBCH is mapped to different sets of symbol periods in each of the first and second subframes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464